Name: Decision of the EEA Joint Committee No 39/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters)
 Type: Decision
 Subject Matter: consumption;  European construction;  marketing;  foodstuff;  agricultural activity
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/35 DECISION OF THE EEA JOINT COMMITTEE No 39/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was last amended by Decision of the EEA Joint Committee No 4/95 (1); Whereas Commission Directive 94/39/EC of 25 July 1994 establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4 (c) (Council Directive 93/74/EEC) in Chapter II of Annex I to the Agreement: 4.d. 394 L 0039: Commission Directive 94/39/EC of 25 July 1994 establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes (OJ No L 207, 10. 8. 1994, p. 20). Article 2 The texts of Directive 94/39/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 24. (2) OJ No L 207, 10. 8. 1994, p. 20.